UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7133


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ROBERT EDWARD PHILLIPS,

                      Defendant – Appellant.




Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:03-cr-00103-HCM-TEM-1)


Submitted:   December 15, 2011            Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Edward Phillips, Appellant Pro Se. Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Edward Phillips seeks to appeal the district

court’s order denying his second Fed. R. Civ. P. 60(b)(4) motion

for reconsideration of the district court’s order denying relief

on his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                 The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate         of    appealability           will     not      issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this     standard      by

demonstrating        that     reasonable           jurists    would      find       that    the

district      court’s      assessment      of       the    constitutional          claims    is

debatable     or     wrong.        Slack   v.       McDaniel,      529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion   states      a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at   484-85.         We    have    independently           reviewed      the    record      and

conclude      that    Phillips      has    not       made    the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3